
	
		IB
		Union Calendar No. 388
		111th CONGRESS
		2d Session
		H. R. 4416
		[Report No.
		  111–650]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			January 12, 2010
			Mr. George Miller of
			 California (for himself and Ms.
			 Bordallo) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			September 29, 2010
			Additional sponsors: Ms.
			 Hirono, Mr. Blumenauer,
			 Mr. Nadler of New York,
			 Mr. Moore of Kansas,
			 Mr. Inslee,
			 Mr. Hastings of Florida, and
			 Mrs. Maloney
		
		
			September 29, 2010
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on January 12, 2010
		
		
			
		
		A BILL
		To reauthorize the Great Ape Conservation
		  Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Great Ape Conservation Reauthorization
			 Amendments Act of 2010.
		2.Amendment and
			 reauthorization of Great Ape Conservation ActThe Great Ape Conservation Act of 2000 is
			 amended as follows:
			(1)Multiyear
			 grantsIn section 4 (16 U.S.C. 6303), by adding at the end the
			 following new subsections:
				
					(j)Multiyear
				Grants
						(1)In
				generalThe Secretary may award a multiyear grant under this
				section to a person who is otherwise eligible for a grant under this section,
				to carry out a project that the person demonstrates is an effective, long-term
				conservation strategy for great apes and their habitats.
						(2)Annual grants not
				affectedThis subsection shall not be construed as precluding the
				Secretary from awarding grants on an annual basis.
						(k)Excellence in great ape
				conservation awards
						(1)In
				generalThe Secretary, subject to the availability of
				appropriations, may implement a program to acknowledge outstanding achievement
				in great ape conservation, to enhance great ape conservation and to demonstrate
				the indebtedness of the entire world to the commitment made by individuals and
				local communities to protect and conserve populations of great apes.
						(2)AwardsUnder
				the program, the Secretary may use amounts appropriated under this subsection
				to make appropriate awards, including—
							(A)cash awards, each of which shall not exceed
				$7,500;
							(B)noncash awards;
							(C)posthumous awards;
				and
							(D)public ceremonies to
				acknowledge such awards.
							(3)Selection of award
				recipientsThe Secretary may select each year for receipt of an
				award under the program—
							(A)no more than three individuals whose
				contributions to the field of great ape conservation have had a significant and
				material impact on the conservation of great apes; and
							(B)individuals selected from within great ape
				range states, whose contributions represent selfless sacrifice and uncommon
				valor and dedication to the conservation of great apes and their
				habitats.
							(4)Nomination
				guidelinesNot later than 180 days after the date of enactment of
				this subsection, and after consultation with the heads of other relevant
				Federal agencies and other governmental and nongovernmental organizations with
				expertise in great ape conservation, the Secretary shall publish in the Federal
				Register guidelines specifying the details and process for nominating award
				candidates. Such guidelines shall allow for nominations of both citizens and
				noncitizens of the United
				States.
						.
			(2)Panel of
			 expertsIn section 4(i) (16 U.S.C. 6303(i))—
				(A)in paragraph (1),
			 by—
					(i)striking Every 2
			 years and inserting Within one year after the date of the
			 enactment of the Great Ape Conservation
			 Reauthorization Amendments Act of 2010, and every 5 years
			 thereafter;
					(ii)striking may
			 convene and inserting shall convene;
					(iii)inserting and
			 priorities after needs; and
					(iv)adding at the end the following new
			 sentence: The panel shall, to the extent practicable, include
			 representatives from foreign range states with expertise in great ape
			 conservation.; and
					(B)by redesignating
			 paragraph (2) as paragraph (4), and inserting after paragraph (1) the following
			 new paragraphs:
					
						(2)In identifying
				conservation needs and priorities under paragraph (1), the panel shall consider
				relevant great ape conservation plans or strategies including scientific
				research and findings related to—
							(A)the conservation needs
				and priorities of great apes;
							(B)regional or
				species-specific action plans or strategies;
							(C)applicable strategies
				developed or initiated by the Secretary; and
							(D)any other applicable
				conservation plan or strategy.
							(3)The Secretary, subject to the availability
				of appropriations, may pay expenses of convening and facilitating meetings of
				the
				panel.
						.
				(3)Administrative expenses
			 limitationIn section 5(b)(2) (16 U.S.C. 6304 (b)(2)), by
			 striking $100,000 and inserting $150,000.
			(4)Authorization of
			 appropriationsBy amending section 6 (16 U.S.C. 6305) to read as
			 follows:
				
					6.Authorization of
				appropriationsThere is
				authorized to be appropriated to the Fund to carry out this Act—
						(1)$5,500,000 for fiscal
				year 2011;
						(2)$6,000,000 for fiscal
				year 2012;
						(3)$6,500,000 for fiscal
				year 2013;
						(4)$7,000,000 for fiscal
				year 2014; and
						(5)$7,500,000 for fiscal
				year
				2015.
						.
			
	
		September 29, 2010
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
